                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TERESA BANKS,                                     CASE NO. 18-cv-07042-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DISMISSING ACTION FOR FAILURE
                                   8            vs.                                        TO PROSECUTE

                                   9     LAMONT BANKS,                                     Re: Dkt. No. 8
                                  10                  Defendant.

                                  11

                                  12          By Order issued January 3, 2019, plaintiff was directed to file, no later than January 31,
Northern District of California
 United States District Court




                                  13   2019, an amended complaint in accordance with the Court’s January 3 Order adopting report and

                                  14   recommendation and dismissing plaintiff’s complaint. (Dkt. No. 8.) As of the date of this Order,

                                  15   plaintiff has not filed an amended complaint, nor has she filed any other documents since
                                       November 19, 2018.
                                  16
                                              Therefore, and pursuant to Federal Rule of Civil Procedure 4(m), this action is DISMISSED
                                  17
                                       WITH PREJUDICE.
                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: February 11, 2019
                                  21
                                                                                               YVONNE GONZALEZ ROGERS
                                  22                                                      UNITED STATES DISTRICT COURT JUDGE

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
